Citation Nr: 1641692	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-42 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether a December 1983 rating decision that denied entitlement to service connection for a mental disorder contains clear and unmistakable error (CUE).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran had active duty from February 1979 to August 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2014, the Board remanded the new and material claim for further development.  In February 2015, VA issued a supplemental statement of the case addressing the CUE claim.  Therefore, the CUE claim is before the Board.

In the February 2015 supplemental statement of the case, VA reopened the claim of entitlement to service connection for mixed personality disorder with depressed mood and denied it on a de novo basis.  Although VA reopened this claim, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claim. See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  The December 1983 rating decision that denied entitlement to service connection for a mental disorder was supported by the evidence then of record; and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.

2.  In an unappealed January 1990 determination, a RO denied the reopening of entitlement to service connection for a nervous condition on the basis that there was no new and material evidence indicating that a nervous condition was related to active service.

3.  The evidence associated with the claims file since the January 1990 determination does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The December 1983 rating decision that denied entitlement to service connection for a mental disorder does not contain CUE.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).

2.  The January 1990 determination denying the reopening of the claim of entitlement to service connection for a nervous condition is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  New and material evidence sufficient to reopen the claim has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims (the Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to allegations of CUE in prior final decisions, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).

As to the new and material claim, VA's duty to notify was satisfied by letter dated in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist, the RO obtained service treatment records and VA treatment records, to include obtaining recent VA treatment records pursuant to the February 2014 Board remand.  The RO also obtained records from the Social Security Administration pursuant to the Board remand.  The RO attempted twice to obtain private treatment records from Family Practices as identified in the Veteran in an October 2009 release, but was unsuccessful.  The RO informed the Veteran that it had not received the records and informed him that it was ultimately his responsibility to provide them.  In January 2010, the Veteran indicated that he would attempt to obtain records from Family Practices, but he did not submit any records from that provider.  As VA informed the Veteran that it had not received records after two attempts and the Veteran indicated that he would contact Family Practices to obtain them, the Board finds that VA has complied with its duty to assist with regard to these records.  

The RO afforded the Veteran a VA examination in August 2011.  In a January 2014 appellant's brief, the representative noted that the VA examiner did not opine as to whether the Veteran's childhood depression was aggravated by his service.  As to the adequacy of the August 2011 VA examination, the duty to assist in providing an examination or obtaining a medical opinion only applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2015).  As explained below, the Board finds that new and material evidence has not been submitted.  Thus, there is no further duty to assist as to an examination or medical opinion.

Pursuant to the Board remand, VA in the February 2015 supplemental statement of the case adjudicated the issue of whether a December 1983 rating decision that denied entitlement to service connection for a mental disorder contains CUE.
In light of the above, VA complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).


Whether a December 1983 rating decision that denied entitlement to service connection for a mental disorder contains CUE

CUE

In general, unappealed VA rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).  A final decision may, however, be subject to revision on the basis of CUE.  See 38 C.F.R. § 3.104(a) (2015).

The Court has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has provided a three-pronged test to determine whether CUE is present in a prior determination: 

(1) '[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' 

(2) the error must be 'undebatable' and of the sort 'which, had it not been	 made, would have manifestly changed the outcome at the time it was made,' and 

(3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court further held that CUE is one of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and, unless it is the kind of error, that if true, would be CUE on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Id. at 43-44.  In Fugo, the Court further held that neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE.  Id. at 44.

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE a claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Law and regulations in effect at the time of the December 1983 rating decision

As noted above, the Board must apply the law and regulations which were in effect at the time of the decision being challenged on the basis of CUE.  The pertinent regulations follow.

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 331 (1982).

Personality disorders and mental deficiency as such are not diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. § 3.303(c) (1983).

Mental deficiency and personality disorders will not be considered as disabilities under the terms of the schedule.  Attention is directed to the outline of personality disorders in the American Psychiatric Association manual.  Brief emotional outbursts or periods of confusion are not unusual in mental deficiency or personality disorders and are not acceptable as the basis for a diagnosis of a psychotic reaction.  However, properly diagnosed superimposed psychotic reactions developing after enlistment, i.e., mental deficiency with psychotic reaction or personality disorder with psychotic reaction, are to be considered as disabilities analogous to, and ratable as, schizophrenic reaction, unless otherwise diagnosed.  38 C.F.R. § 4.127 (1983).

Factual Background

A short statement of facts is in order.  As noted above, only evidence which was of record at the time of the December 1983 decision may be considered.  In the December 1983 rating decision, the RO held that the Veteran had a mixed personality disorder with depressed mood and that this personality disorder was a constitutional or developmental abnormality and not a disability as defined by law for which compensation may be paid.  

The Veteran's service treatment records show that in February 1982 the impressions were alcohol abuse and mixed personality disorder.  On May 19, 1983, the diagnoses were the following: reactive depression with suicidal ideation secondary to flashbacks, drug abuse by history; and mixed personality disorder, basically sociopathic and schizoid personality.  The Veteran underwent a mental status evaluation on May 20, 1983, and the diagnosis was mixed personality disorder.  A discharge summary from a hospitalization ending July 28, 1983, shows that the Veteran was admitted on May 27, 1983, with an admitting diagnosis of psychosis with flashbacks.  The discharge diagnoses, however, were the following: mixed personality disorder with depressed mood, alcohol abuse, and drug abuse.


Analysis

In a January 2014 appellant's brief, the Veteran's representative argued that the RO erroneously held the psychiatric disorder was a constitutional or developmental abnormality for which compensation could not be paid.  The representative asserted that the Veteran had a preexisting depressive disorder that was not noted on entrance and that was aggravated by service.  Neither the Veteran nor his representative has identified any specific law or regulation that was in effect in December 1983 and was misapplied by the RO.  Instead, the representative challenged the factual conclusion reached by the RO as to whether the psychiatric disorder was a personality disorder for which compensation could not be paid.  

In the January 2014 appellant's brief, the representative noted that the Veteran reported at an August 2011 VA examination that he exploded at his commanding officer during service, which led to his discharge, and that experienced childhood depression due to physical abuse.  The representative noted that the VA examiner did not address whether childhood depression was aggravated by service.  The representative concluded that the depression preexisted service and that it was aggravated by service.

The August 2011 VA examination report cannot be considered by the Board.  As explained above, only evidence which was of record at the time of the December 1983 rating decision may be considered.  Damrel, 6 Vet. App. at 245

Disregarding the August 2011 VA examination report, the evidence of record in December 1983 consisted of the Veteran's service treatment records.  

Boiled down to its essence, the representative is merely expressing disagreement as to how the evidence extant at the time of the December 1983 RO rating decision was weighed and evaluated.  Such a disagreement cannot constitute a valid claim of CUE.  See Fugo, 6 Vet. App. at 44 ("to claim CUE on the basis that previous adjudicators had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE").  To address this argument, the Board would have to engage in reevaluating each piece of evidence of record in December 1983 to determine how probative it is, in pursuit of reaching its own conclusion as to whether the Veteran had a personality disorder.  Such an inquiry requires weighing and evaluating evidence which, as stated above, cannot constitute a valid claim of CUE.  

Based on the evidence of record at the time of the decision, the RO's decision was not undebatably erroneous because service treatment records show a diagnosis of a mixed personality disorder.  Based on the medical records before the RO in December 1983, it is hardly "undebatable" that the Veteran did not have a personality disorder, as the representative asserts.  The representative's argument amounts to a mere dispute as to how that evidence was weighed.  Manifestly, such contentions cannot amount to a successful CUE claim.  See Crippen v. Brown, 9 Vet. App. 412 (1996).

In short, with respect to the crucial matter of whether the RO failed to apply the proper statutory law or regulation, or applied it incorrectly, such is not shown in this case.

Finally, the Board has considered whether the more proper remedy in this case is denial or dismissal.  In this regard, the Board has considered the Court's holding in Simmons v. Principi, 17 Vet. App. 104 (2003), to the effect that if a veteran is only asserting disagreement with how VA evaluated the facts before it, the claim should be dismissed without prejudice because of the absence of legal merit or lack of entitlement under the law.  The Board, therefore, finds that dismissal of the Veteran's claim is appropriate.  

In summary, for the reasons and bases expressed above, the Board finds that the December 1983 decision did not contain CUE.  The claim of CUE is dismissed.

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder



Law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. § 1131 (West 2014).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Personality disorders are not disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015).

Analysis

In the December 1983 rating decision, a RO denied the claim of entitlement to service connection for a mental disorder on the basis that the disorder was a personality disorder and not a disability for which compensation could be paid.  The January 1990 determination denied a claim to reopen a claim of entitlement to service connection for a nervous condition on the basis that there was no new and material evidence indicating that "this condition was incurred in or aggravated by your military service or incurred within one year of your military discharge and has existed continuously from the date of discharge to the present time."  Therefore, a RO did not deny the reopening of the claim on the basis that the psychiatric disorder was not a disability for which compensation could be paid.  As such, there must be new and material evidence addressing whether a current acquired psychiatric disorder is related to active service instead of whether there is new and material evidence of a current acquired psychiatric disorder.

Since the RO denied the reopening of the claim of entitlement to a nervous condition in January 1990, there is now medical evidence showing diagnoses of depressive disorder not otherwise specified and insomnia and these diagnoses were not made prior to the January 1990 denial.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that a properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury, and claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim; however, at the same time, a misdiagnosis cannot be the basis for a new claim, and a veteran is not entitled to a new claim based upon that same disease or injury merely because he has been misdiagnosed as having a different disease or injury.  The facts of this case are distinguishable from Boggs, in which the claimant was diagnosed with a particular ear condition for which he was denied service connection and attempted to reopen the claim with evidence of a differently diagnosed ear condition.  In this case, service connection was not denied for a particular acquired psychiatric disorder in January 1990.  Instead, the RO denied the reopening of entitlement to service connection for a nervous condition.  In other words, the RO denied the reopening of entitlement to service connection for a broadly defined acquired psychiatric disorder rather than a particular one.  

Also, in Velez v. Shinseki, 23 Vet. App. 199 (2009), the Court held that, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries, or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  The Velez Court specifically noted the appearance of a new diagnosis did not always amount to a new claim.  The facts in this case are similar to the facts in Velez in that the RO in January 1990 considered the Veteran's entire mental health picture before denying the reopening of entitlement to service connection for a nervous condition and the denial was on the basis that the evidence did not show that any psychiatric diagnosis had its onset during or was related to service.  Furthermore, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court noted that, for psychiatric conditions, multiple diagnoses may represent subjective differences of opinions of examiners rather than multiple conditions. 

The Board finds that the diagnoses of a depressive disorder not otherwise specified and insomnia are not new and separate psychiatric conditions.  The Veteran is essentially arguing what he has been arguing since his initial claim filed in 1982; that he has an acquired psychiatric disorder that is related to his military service.  Therefore, service connection for a depressive disorder not otherwise specified and insomnia is not a new claim but is part of the petition to reopen service connection for the acquired psychiatric disability.

At the time of the January 1990 determination, the evidence of record consisted of service treatment records.  February 1982 service treatment records show a provisional diagnosis of a sleep disorder, which was later attributed to alcohol abuse.  The service treatment records also reflect diagnoses of reactive depression and a personality disorder.

The evidence added to the record since the January 1990 rating decision includes a May 2009 private evaluation report, an August 2011 VA examination report, VA treatment records, and the January 2014 appellant's brief.  The May 2009 private evaluation report reveals a diagnosis of depressive disorder not otherwise specified (provisional), alcohol dependence, and personality disorder.  The August 2011 VA examination report reflects that the only Axis I diagnosis is alcohol dependence in sustained remission.  A December 2012 VA treatment record shows a diagnosis of insomnia and is the only VA treatment record containing an Axis I diagnosis.  In the January 2014 appellant's brief, the representative argued that the Veteran had a preexisting depressive disorder and that it was aggravated by service.
The May 2009 private evaluation report notes that "[o]nset of the above was 1983 for personality disorder and May of last year for depression."  There is no indication in that record that the Veteran contended, or that the examiner found, a relationship between the depressive disorder not otherwise specified and his military service.  In other words, this report does not indicate that the depressive disorder not otherwise specified is related to active service.

The August 2011 VA examination report reflects that the Veteran reported that he was depressed about having to leave the service and that he has been more depressed since he got a stent for his heart.  The examiner noted that if the Veteran did become depressed over his discharge and has had periods of remission as indicated in his treatment records.  The examiner added that the Veteran had some dysphoric feelings due to his heart problem and the need for lifestyle changes, but that he did not meet the criteria for a mood disorder.  This report does not contain competent medical evidence of an Axis I disorder other than alcohol dependence, much less competent medical evidence relating an Axis I disorder, such as a mood disorder, to active service.  Put another way, the examiner did not diagnosis an acquired psychiatric disorder, such as a depressive disorder, related to the Veteran's feeling of being depressed over his discharge.  

As to the Veteran's reporting to the VA examiner of his feeling depressed about his discharge from service and as to the representative's assertion that the Veteran had a preexisting depressive disorder that was aggravated by service, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As to the specific issues in this case, the existence of an acquired psychiatric disorder and the relationship between an acquired psychiatric disorder, such as a mood disorder, and in-service events fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The December 2012 VA treatment record indicated that the Veteran reported that for the past year he has been having a distressing dream about a shadowy figure, that a strong smell of sulfur is associated with the dream, and that this dream interferes with his sleep.  The treating psychologist diagnosed insomnia.  There is no indication in that record that the Veteran contended, or that the treating psychologist found, a relationship between the insomnia and his military service.  In other words, this report does not indicate that the insomnia is related to active service.

Thus, this evidence does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder - competent evidence relating a current disability to active service.  In short, none of the evidence associated with the claims file since the January 1990 RO determination is new and material.  The claim to reopen is denied.


ORDER

The claim of CUE in the December 1983 rating decision that denied entitlement to service connection for a mental disorder is dismissed.

New and material evidence has not been submitted to reopen a claim of service connection for an acquired psychiatric disorder.  



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


